Scott, J.
The motion for a new trial upon the ground of newly-discovered evidence should have been granted. The plaintiff’s ease was extremely weak and suspicious. Very possibly the evidence first learned of by defendant after the trial would, if presented at the trial, have changed the result. It is true that it is in a sense cumulative, or mo-re properly corroborative of witnesses who- were produced, but this is not necessarily fatal to the motion. Vollkommer v. Nassau El. R. R. Co., 23 App. Div. 88. The object of the court must always he to- reach a just result, and when as in the present case the verdict rested alone upon the plaintiff’s unsupported and very contradictory evidence, which was met at every point by a -number of witnesses, few of whom seemed to he interested, we think that the general rule as to granting a new trial for the introduction of cumulative evidence may well be disregarded. We are unable to- see that *357the defendant was guilty of any laches in preparing for trial.
Order reversed, with ten dollars costs and disbursements, and motion granted.
Truax and Dowling, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion granted.